 1

 2

 3

 4

 5
                               UNITED STATES DISTRICT COURT
 6                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 7

 8   ABODA INC.,

 9                             Plaintiff,                CASE NO. 2:19-cv-00614-BAT

10           v.                                          ORDER GRANTING THIRD
                                                         UNOPPOSED MOTION TO
11   MOVEIN INC.,                                        EXTEND ANSWER OR RESPONSE
                                                         DEADLINE TO COMPLAINT
12                             Defendant.

13          The Court has reviewed the parties’ unopposed motion to extend time to answer while
14   they engage in productive settlement discussions. Dkt. 18. Accordingly, it is ORDERED that
15   Defendant has until October 4, 2019 to respond to Plaintiff’s Complaint.
16          DATED this 19th day of September, 2019.
17

18                                                      A
                                                        BRIAN A. TSUCHIDA
19                                                      Chief United States Magistrate Judge

20

21

22

23


     ORDER GRANTING THIRD UNOPPOSED
     MOTION TO EXTEND ANSWER OR
     RESPONSE DEADLINE TO COMPLAINT - 1
